Case 4:19-cv-13622-MFL-RSW ECF No. 40 filed 09/23/20    PageID.705   Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

H.G., an individual,

      Plaintiff,                                       Case No. 19-cv-13622
                                                       Hon. Matthew F. Leitman
v.

INTER-CONTINENTAL HOTELS
CORPORATION and
MARRIOTT INTERNATIONAL, INC.

     Defendants.
__________________________________________________________________/

                                 JUDGMENT

      For the reasons stated in the Opinion and Order issued on this date, it is

ORDERED and ADJUDGED that Plaintiff’s First Amended Complaint is

DISMISSED WITH PREJUDICE.

                                           DAVID J. WEAVER
                                           CLERK OF COURT


                                    By:    s/Holly A. Monda
                                           Deputy Clerk
Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge

Dated: September 23, 2020
Flint, Michigan




                                       1
